Citation Nr: 0017157	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  96-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder.

3.  Entitlement to service connection for cancer of the left 
arm.

4.  Entitlement to a compensable evaluation for allergic 
rhinitis.

5.  Entitlement to service connection for residuals of a low 
back injury.

6.  Entitlement to service connection for a skin disorder of 
the hands and feet.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1985.  
In August 1985, he claimed service connection for several 
disorders, including hearing loss.  He failed to report for a 
scheduled VA examination, but service connection was granted 
for right ear hearing loss on the basis of an April 1985 
service department examination.

In December 1987, the veteran claimed service connection for 
several additional disorders, including residuals of a 
fracture of the left hand, bilateral broken toes, rib 
fractures, a skin disorder of the feet claimed as due to 
Agent Orange exposure, and a back injury.  A June 1988 rating 
decision granted service connection for degenerative joint 
disease of the left carpometacarpal and metacarpophalangeal 
joints, residuals of a left thumb fracture, residuals of a 
fracture of the left great toe, and residuals of left rib 
fractures, and assigned a noncompensable evaluation to each 
disorder.  The rating decision also denied service connection 
for several disorders, including a skin disorder due to Agent 
Orange exposure, residuals of a low back injury, and 
hypertension.

In August 1992, the veteran claimed service connection for a 
number of conditions, including allergies, PTSD, a back 
disorder, a skin disorder of the hands and feet due to Agent 
Orange exposure, cancer of the left arm due to Agent Orange 
exposure, and an oral tumor due to Agent Orange exposure.  In 
a September 1993 statement, he requested increased ratings 
for legs, knees, and feet, although service connection was 
then in effect only for residuals of a fracture of the left 
great toe.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a July 1994 rating decision by the Los 
Angeles Regional Office (RO) that granted service connection 
for allergic rhinitis, degenerative joint disease of the left 
knee, and degenerative joint disease of the right knee, and 
assigned a noncompensable evaluation to each disorder.  The 
rating decision also denied service connection for a skin 
disorder of the hands and feet, cancer of the left arm, and 
an oral tumor, all claimed as due to Agent Orange exposure, 
and denied service connection for PTSD.  Finally, the rating 
decision determined that new and material evidence had not 
been submitted to reopen claims for service connection for 
hypertension or for residuals of a low back injury.

In an August 1994 Notice of Disagreement (NOD), the veteran 
referred only generally to the July 1994 rating decision, 
without registering disagreement with any specific 
determination made therein.  To determine the scope of the 
NOD, the RO appended, to correspondence to the veteran 
otherwise unrelated to this appeal, a series of questions to 
which the veteran was asked to respond, in the negative or 
affirmative.  The questions were posed in the form of 
contentions, and he answered all of them in the affirmative 
and thereby indicated a desire to appeal each determination 
made in the July 1994 rating decision.

A November 1998 rating decision increased the evaluations, to 
10 percent each, for the left and right knee disorders.  
However, the veteran did not withdraw his appeal of the 
noncompensable evaluations assigned the knee disorders by the 
July 1994 rating decision, and the appeal continues.  That is 
so because a claimant is generally presumed to be seeking the 
maximum benefit allowed by law, and a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  Thus, 
it is presumed that the veteran now disagrees with the 10 
percent evaluation assigned for each knee disability by the 
RO's November 1998 rating decision.


The veteran testified at a February 1999 Travel Board hearing 
convened by the undersigned, the Member of the Board 
designated by the Chairman of the Board to conduct the 
hearing and render the final decision in this case.  At the 
hearing, the veteran withdrew from appeal the issue of 
service connection for an oral tumor due to Agent Orange 
exposure.

We further note that, in his August 1992 statement, the 
veteran had requested re-evaluation of the service-connected 
hearing loss and left thumb disorder.  He also requested re-
evaluation for "feet" although, again, the only foot 
disability for which service connection has been granted is 
residuals of a fracture of the left great toe.  He also 
claimed service connection for an unspecified dental 
disorder.  None of those issues have been adjudicated and 
placed in appellate status; they are referred to the RO for 
appropriate action.

The June 1988 rating decision denied service connection for 
hypertension.  However, the record does not show that the 
veteran ever claimed service connection for hypertension; it 
merely shows that he listed it as a present complaint on the 
VA Form 21-2545 completed for the January 1988 VA 
examination.  In July 1988, he was sent a letter which 
advised him that service connection had been granted for 
certain disabilities and denied for others, but the list of 
conditions for which service connection had been denied did 
not include hypertension.  Further, the letter failed to 
advise him of his right to, and the procedures for, appeal.  
See 38 C.F.R. § 3.103 (1987).  The July 1994 rating decision 
also denied service connection for hypertension, this time on 
the ground that new and material evidence had not been 
submitted to reopen a claim.  However, just as the record 
does not show that he had claimed service connection for 
hypertension before the June 1988 rating decision, it also 
does not show that he claimed it before the July 1994 rating 
decision.

A claim, even an informal one, must be in writing.  
38 U.S.C.A. § 5101; Hamilton v. Brown, 4 Vet.App. 528, 544 
(1993); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); 
38 C.F.R. § 3.1(p).  Although it is laudable for the RO to 
adjudicate all issues reasonably raised, the Board is of the 
view that the veteran did not claim service connection for 
hypertension, at least not until his disagreement with the 
specific determinations of the July 1994 rating decision was 
solicited.  We are also of the view that that the expression 
of disagreement, signed by the veteran in January 1995, was 
the first time he said, in writing, that his hypertension 
should be service connected.  Under the present state of the 
record, it appears that the RO should take action to clarify 
whether the veteran wishes to claim service connection for 
hypertension.  See 38 C.F.R. § 3.155.  Thus, the issue of 
service connection for hypertension is not before the Board 
and is referred to the RO for appropriate action.

Finally, the July 1994 rating decision denied service 
connection for a back disorder on the ground that the same 
claim had been denied in June 1988, and new and material 
evidence had not been submitted to reopen it.  For reasons 
mentioned above, that matter is addressed in the Remand 
section of this decision.  For different reasons, the issues 
as to the evaluation for rhinitis and service connection for 
a skin disorder of the hands and feet and PTSD are also 
addressed in the Remand section.


FINDINGS OF FACT

1.  The claim for service connection for cancer of the left 
arm is not plausible under the law, as it is not accompanied 
by adequate supporting medical evidence.

2.  With regard to the evaluations of left and right knee 
disorders, all available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

3.  The veteran's knee disorders are manifested by complaints 
of pain.  Clinical findings show, bilaterally, medial joint 
line tenderness, mild crepitation, minimal limitation of 
motion, and mild degenerative joint disease.




CONCLUSIONS OF LAW

1.  The claim for service connection for cancer of the left 
arm is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's left knee disorder is not more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, to include §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DC) 5003, 5257, 5260, and 5261 (1999).

3.  The veteran's right knee disorder is not more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, to include §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DC) 5003, 5257, 5260, and 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records do not reflect any 
diagnosis or treatment of cancer.  Those records do include 
one from January 1984, showing that he complained of 
bilateral knee pain of several years' duration.  A full squat 
was normal, and range of motion was normal, but McMurray's 
sign was positive bilaterally, and the diagnosis was 
chondromalacia of the patella.

The veteran's postservice medical records do not reflect 
diagnosis or treatment of cancer.

At a May 1994 VA examination, the veteran reported bilateral 
knee pain that had developed about 20 years earlier, but he 
could not recall any specific injuries.  In addition to the 
pain, he said there was occasional swelling.  On clinical 
evaluation, there was no effusion, inflammation, instability, 
or limitation of motion, and the drawer and McMurray's signs 
were negative; however, there was mild crepitation and medial 
joint line tenderness bilaterally.  X-rays showed mild 
degenerative osteoarthritis, perhaps slightly worse on the 
left.  Diagnoses included chronic bilateral knee pain, 
probably post-traumatic, and radiographic evidence of 
degenerative joint disease.

VA outpatient treatment records from November 1992 to July 
1995 did not reflect complaints or diagnoses of, or treatment 
for, knee disorders.
At a January 1996 hearing, with regard to the claim for 
service connection for cancer of the left arm, the veteran 
testified that he had a growth on the left arm and doctors 
gave him a steroid injection in an attempt to shrink it.  
They told him it was a keloid.  He said he thought it was 
cancer because it was an abnormal growth.  With regard to the 
evaluations for his knee disorders, he testified that his 
knees ached and, on occasion, his right leg felt weak and the 
knee gave way.  He testified that his doctor had told him his 
knees would not get better, so he was given some exercises to 
do, and was advised to take Motrin.

At a June 1998 examination conducted for VA, the veteran 
contended that his knees became symptomatic in 1980 and that 
he was diagnosed with degenerative joint disease in 1985 or 
1986.  He said that, currently, he had daily bilateral knee 
pain, weakness, and stiffness, all associated with swelling, 
inflammation, locking, and instability, but not with 
subluxation.  He also reported restricted mobility and lack 
of endurance.  Examination showed no swelling, effusion, 
redness, heat, weakness, instability, abnormal movement, or 
drawer or McMurray's signs bilaterally.  Range of motion of 
the left knee was 0 to 130 degrees, with pain at the 
extremes; range of motion of the right knee was 0 to 135 
degrees, also with pain at the extremes.  
X-rays showed no abnormalities.  The examiner said that 
limitation of standing or walking was not demonstrated.  
Diagnoses included degenerative arthritis of the knees.

At the February 1999 Travel Board hearing, with regard to 
cancer of the left arm, the veteran testified that it was 
noted at or about the time he was discharged from service.  
He said that doctors told him it was melanoma.  He had not 
had treatment for the condition at any time since service.  
With regard to the evaluations for his knee disorders, he 
said that the sides of his left knee became painful after 
prolonged sitting; on the right, there was pain on the sides 
of the knee, and also from the posterior calf to the 
posterior thigh.  In addition, he said that the right knee 
sometimes gave way; however, to clarify that statement, he 
said that it sometimes felt weak and he stumbled a little.  
He said that both knees swelled, but more so on the right, 
and that both flexion and extension were limited by half.  He 
noted that exercises were prescribed for his knees, and he 
used ibuprofen.  The knee disorders interfered with his work 
as a bus driver, but had not caused him to miss work.  He 
said that his knee condition flared up when the weather 
changed.

Analysis

Service connection for cancer of the left arm

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, a 
claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs has the burden to submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78, 81-82 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If that burden is not met, the statutory duty to 
assist pursuant to 38 U.S.C.A. § 5107(a) does not attach.  
Morton v. West, 12 Vet.App. 477, 480-1, (1999); Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).

Indeed, if the claim is not well grounded, the Board is 
without jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet.App. 14, 17 (1993).  Further, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that it 
is error for the Board to proceed to the merits of a claim 
that is not well grounded.  Epps v. Brown, 9 Vet.App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  Thus, the threshold question in any case is 
whether the claimant has presented a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.  Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Winters v. West, 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

Neither the veteran's service medical records nor his 
postservice medical records reflect any diagnosis or 
treatment of cancer of the left arm.  At the January 1996 
hearing, he testified that his claim was based on an 
"abnormal growth" on his left arm and, on inquiry, he said 
he had been told that it was a keloid.  A keloid is a sharply 
elevated, irregularly-shaped, progressively enlarging scar 
due to the formation of excessive amounts of collagen in the 
corium during connective tissue repair.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 876 (28th ed. 1994).  So a keloid is scar 
tissue; it is not cancer.  Thus, as of the time of the 
January 1996 hearing, there was no evidence that the veteran 
had incurred a scar or cancer of the left arm in military 
service, there was no medical evidence that he currently had 
cancer of the left arm, and there was no medical evidence 
that linked either a scar or cancer of the left arm to 
military service.  These evidentiary shortcomings have not 
been rectified so, under the present state of the record, 
this claim is not well grounded and must be denied.

At the February 1999 Travel Board hearing, the veteran 
testified that cancer of the left arm was first noted at or 
about the time of his discharge from service, and that 
doctors told him it was melanoma.  Thus, the veteran now 
asserts, contrary to his testimony in January 1996, that 
doctors diagnosed melanoma of the left arm approximately 14 
years ago, but he has not had surgery or any other treatment 
of the cancer.  However, the connection between what a doctor 
said and a layman's account of what he purportedly said is 
too attenuated and inherently unreliable to constitute 
medical evidence that would make a claim well grounded.  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  However, when 
VA has notice that evidence exists that, if true, could make 
the claim plausible, we have a duty to inform the veteran 
that he should obtain and submit that evidence in order to 
complete his claim.  38 U.S.C.A. § 5103(a); Hicks v. West, 12 
Vet.App. 86, 90 (1998); Brewer v. West, 11 Vet.App. 228, 236 
(1998); Robinette, supra.

The duty to inform, however, is not without reasonable 
limitations.  Circumstances must reasonably suggest that 
there is, in fact, additional relevant evidence to be 
obtained.  McKnight v. Gober, 131 F.3d 1483, 1485 (1997).  
Also, there must be some degree of probability that, once 
informed of the evidence needed to complete the application, 
the appellant will be able to obtain that evidence.  
Marciniak v. Brown, 10 Vet.App. 198, 202 (1997).  On facts 
similar to these, where the appellant did not identify the 
doctor, or the location of treatment, or indicate that the 
doctor's statement linked a current disability to military 
service, the Court held that there was no duty to inform.  
Carbino v. Gober, 10 Vet.App. 507, 508 (1997).  The Board is 
of the view that the circumstances of this case do not 
suggest that the veteran would be able to obtain evidence 
needed to complete the application, and that there is no duty 
here to inform pursuant to 38 U.S.C.A. § 5103(a).


Evaluation of service-connected knee disorders

The veteran has claimed that his service-connected knee 
disorders are more disabling than indicated by the 
evaluations assigned.  Such a claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Jackson v. West, 
12 Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  In 38 C.F.R., Part 
4, the VA Schedule for Rating Disabilities, the various 
disabilities are identified by separate diagnostic codes.  
38 C.F.R. § 4.27.  Within diagnostic codes, specific ratings 
are determined by the application of criteria which are based 
on the average impairment of earning capacity caused by the 
rated disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
When there is a question as to which of two evaluations 
should be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  If there is reasonable doubt as 
to the degree of disability, it is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Where, as here, the veteran 
disagrees with the initial evaluation assigned when service 
connection was granted, adjudicators must consider all of the 
evidence of record relating to the service-connected 
disability, because separate ratings can be assigned for 
separate periods of time based upon that evidence.  Fenderson 
v. West, 12 Vet.App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  Id.; 38 C.F.R. § 4.45.

In this case, service connection is in effect for left and 
right knee disorders, and a 10 percent evaluation has been 
assigned each pursuant to DC 5257 (other impairment of the 
knee).  The rating criteria for DC 5257 are recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
is assigned when recurrent subluxation or lateral instability 
is severe, a 20 percent evaluation is assigned when 
disability is moderate, and a 10 percent evaluation is 
assigned when it is slight.  Here, however, there was no 
instability of either knee demonstrated at either the May 
1994 or the June 1998 examinations.  Indeed, at the 1998 
examination, the veteran denied subluxation.  In the absence 
of evidence of recurrent subluxation or lateral instability, 
an evaluation greater than 10 percent is not warranted for 
either knee pursuant to DC 5257.

At the May 1994 VA examination, X-rays showed mild 
degenerative joint disease of the knees.  However, at the 
June 1998 examination, X-rays were read as normal.  If we 
were to assume that the May 1994 examination report is 
correct and the June 1998 one is not, an evaluation of the 
knee disorders based on degenerative joint disease might be 
warranted.  DC 5003 (degenerative arthritis) is the 
applicable diagnostic code which, in turn, refers 
adjudicators to diagnostic codes for limitation of motion of 
the affected joint.

Normal flexion of the leg is to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  The rating criteria for DC 5260 
(limitation of flexion of the leg) begin with a 
noncompensable evaluation when flexion is limited to 60 
degrees.  At the June 1998 examination, flexion of the 
veteran's left knee was to 130 degrees while flexion of the 
right was to 135, so a compensable evaluation is not 
warranted for either knee pursuant to this diagnostic code or 
pursuant to DC 5003.

Normal extension of the leg is to 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.  The rating criteria for DC 5261 
(limitation of extension of the leg) begin with a 
noncompensable evaluation when extension is limited to 5 
degrees.  Here, extension was all the way to 0 degrees at the 
June 1998 examination, so a compensable evaluation is not 
warranted for either knee pursuant to this diagnostic code, 
or pursuant to DC 5003.

Returning to DC 5003 (degenerative arthritis), a 10 percent 
evaluation is warranted pursuant to this diagnostic code for 
each major joint or group of minor joints that demonstrates 
limitation of motion, if the limitation of motion 
demonstrated is noncompensable under the appropriate 
diagnostic codes.  The knee is a major joint.  38 C.F.R. 
§ 4.45(f).  At the June 1998 examination, flexion of the left 
knee was limited by 10 degrees and flexion of the right knee 
was limited by 5 degrees.  Thus, although those limitations 
of motion are so slight that another examination the same day 
might show no limitation of motion, a 10 percent evaluation 
is warranted for degenerative arthritis of the left knee and 
a 10 percent evaluation is warranted for degenerative 
arthritis of the right knee, pursuant to DC 5003.  Those are 
the ratings currently in effect.

The veteran reported fatigability and lack of endurance at 
the June 1998 examination, and we have considered the 
application of the DeLuca case and 38 C.F.R. §§ 4.40 and 
4.45.  However, the minimal limitation of motion demonstrated 
here is not compensable, and the veteran reported that flare-
ups occurred mainly with weather changes.  Even if flare-ups, 
or excess fatigability, weakened motion, or lack of 
coordination, were to limit flexion of the leg to 45 degrees 
or extension of the leg to 10 degrees, an evaluation greater 
than 10 percent would not be warranted.  Thus, the Board is 
of the view that the veteran is adequately compensated for 
limitation of motion, pain on motion, excess fatigability, 
weakened motion, lack of coordination, swelling, deformity, 
atrophy from disuse, and increased disability during flare-
ups, by a 10 percent evaluation for each knee.

We have considered the application of different ratings for 
different periods of time, as provided in Fenderson.  
However, the evidence indicates that there have not been 
periods of significantly greater or less disability since 
service connection was granted for the knee disorders, and 
noncompensable evaluations were assigned, in July 1994.  
Moreover, the November 1998 rating decision increased 
evaluations to 10 percent retroactive to the original 
effective date.  Thus, there is no basis in the record for 
assigning different ratings for different periods since July 
1994.


ORDER

Entitlement to service connection for cancer of the left arm 
is denied.

Entitlement to an evaluation in excess of 10 percent for a 
left knee disorder is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right knee disorder is denied.


REMAND

Evaluation of service-connected allergic rhinitis

The July 1994 rating decision granted service connection for 
allergic rhinitis, and assigned a noncompensable evaluation 
under the provisions of DC 6501 (chronic, atrophic rhinitis).  
However, the Code of Federal Regulations was amended in 
September 1996, by the establishment of new rating criteria 
for respiratory disorders.  61 Fed. Reg. 46,720-731 (Sept. 5, 
1996) (effective October 7, 1996).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the criteria most favorable thereto.  Fischer v. West, 
11 Vet.App. 121, 123 (1998), quoting from Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991); Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).



The new rating criteria for allergic rhinitis are:

6522  Allergic or vasomotor rhinitis:
		With polyps									30
Without polyps, but with greater than 50 percent 
obstruction of nasal
passage on both sides or complete obstruction on one 
side		10

The old rating criteria for chronic, atrophic rhinitis are:

6501  Chronic, atrophic rhinitis:
With massive crusting, marked ozena, and anosmia		
	50
With moderate crusting, ozena, and atrophic changes		
	30
With definite atrophy of intranasal structure and moderate 
secretion	10

The November 1998 rating decision denied an increased rating 
for rhinitis, but appeared to apply only the old rating 
criteria.  Thus, remand is needed to enable adjudicators to 
assess the evidence under both the old and new rating 
criteria.

Service connection for residuals of a low back injury

Generally, when a claim is denied, the claimant must file a 
Notice of Disagreement as to the denial within one year of 
notification thereof, or the decision becomes final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), (b), 
20.1103.  Once finality attaches to a decision, the claim 
cannot be reopened, and the decision cannot be changed on the 
same factual basis.  Id.  The claimant must present new and 
material evidence in order to have the claim reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, finality 
does not attach to a decision unless and until the claimant 
is notified of it according to law.  Hauck v. Brown, 6 Vet. 
App. 518, 519 (1994) (per curiam); Evans v. Brown, 9 
Vet.App. 273, 286-7 (1996).  Notice, to be adequate, must 
include information about the procedure for appealing the 
decision.  38 U.S.C.A. § 5104; 38 C.F.R. § 3.103(f).

Here, as indicated above in the Introduction to this 
decision, service connection for a back disorder was denied 
by a June 1988 rating decision, and the veteran was notified 
of that decision by a July 1988 letter.  However, although it 
provided much detail as to the consequences of the rating 
decision, the notice did not advise him of the procedure for 
appealing the decision.  Thus, the notice was inadequate, and 
the June 1988 rating decision did not become final.  
Nevertheless, the July 1994 rating decision denied service 
connection for a back disorder on the ground that new and 
material evidence had not been submitted to reopen the claim.

Since the June 1988 rating decision did not become final, any 
subsequent review of the evidence, including the one made for 
the July 1994 rating decision as well as the one the Board 
must make, must be a comprehensive review of all of the 
evidence.  That is, the review of the evidence cannot be 
limited to only that which is offered as new and material.  
The question then becomes whether the Board can conduct such 
a comprehensive review when the RO did not.  The answer is 
that, generally, the Board cannot address issues that were 
not addressed by the RO, without first determining that the 
claimant would suffer no prejudice as a result.  Marsh v. 
West, 11 Vet.App. 468, 471 (1998), citing Bernard v. Brown, 4 
Vet.App. 384, 390-1 (1993).  In other words, the claimant is 
entitled to notice of the issues decided, or to be decided, 
and an opportunity to present evidence, or to be heard, on 
those issues.

Service connection for a skin disorder of the hands
and feet and for PTSD

The Court has held that evidence generated by VA, or 
submitted to VA in connection with a claim, is constructively 
before the Board even if not part of the record actually 
before us.  Bovey v. West, 11 Vet.App. 106 (1998), citing 
Bell v. Derwinski, 2 Vet.App. 611 (1992) (per curiam).  In 
this case, a report of a May 1994 VA PTSD examination noted:  
"The patient's last C&P exam was in July/August 1993 at 
which time he was interviewed by psychiatry and psychology.  
For more details of events, please refer to these two 
reports."  A report of a May 1994 VA general medical 
examination noted:  "Again, please refer to the 08/93 
compensation and Pension examination for the prior feet and 
hand examination."  None of the foregoing reports, cited and 
reviewed by examiners, is in the file.  Since they are 
constructively before the Board, they must be actually 
associated with the file, and remand is necessary to obtain 
them.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for rhinitis, a back disorder, 
a skin disorder of the hands and feet, 
and/or PTSD, since 1994.  Thereafter, the 
RO should obtain legible copies of all 
such records that have not already been 
obtained.

2.  The RO should obtain copies of 
reports of the July/August 1993 VA 
dermatologic and psychiatric examinations 
and psychologic evaluation.  In addition, 
the RO should obtain copies of all other 
examination reports related to remanded 
issues, and all VA outpatient treatment 
records dated after 1994.

3.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  Specifically, the RO should 
evaluate the veteran's service-connected 
rhinitis under the new and old rating 
criteria, and should review all of the 
evidence of record relevant to the issue 
of service connection for a back 
disorder.  If additional medical evidence 
is needed to properly adjudicate the 
increased-rating claim, the veteran 
should be afforded an examination.  If 
additional evidence is needed to properly 
adjudicate the service-connection claims, 
and the claims are found to be well 
grounded, he should be afforded 
appropriate examinations.  If the 
decision remains adverse to the veteran 
in any way, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals






